Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The corrected drawings filed 05/19/2021 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “3” and “13” have both been used to designate the object in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised “the unit “no. %” refers to a percentage (%) of the number of silicon nitride-based grains having a property falling within a target range with respect to the number of the entire silicon nitride grains.” from [0011] of the instant specification. The amendment filed 05/19/2021 has failed to clarify this term in a meaningful way. Please note that this is only a single example of one unclear term in the specification; the specification is replete with many terms which are not clear, concise and exact. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 6-7, and 11-13, Examiner acknowledges that Applicant has rejected Examiner’s proffered interpretation of the ambiguous claim limitations, however, Applicant’s explanation has failed to clarify the claimed subject matter of all claims rejected under 35 USC 112(b) in the non-final office action dated 03/08/2021. 
Specifically regarding claim 1, Applicant appears to be claiming a limitation which states that the grains can have a certain grain size which is more than 15%, yet this phrase is inscrutable. All grains can contain certain grain sizes which can be separated into groupings, such as groupings of 15% of the total grains. Applicant directs Examiner to Fig. 4, yet the content of Fig. 4 is not claimed within claim 1. 
Specifically regarding claim 3, Applicant’s explanation referred to Fig. 5 is similarly inscrutable, and furthermore it is not clear that claim 3 at all claims the content of Fig. 5. 
Specifically regarding claim 4, Applicant’s explanation referred to Fig. 5 is similarly inscrutable, and furthermore it is not clear that claim 4 at all claims the content of Fig. 5. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abukawa et al. (US20030096695, hereinafter referred to as Abukawa).
Regarding Claim 1, Abukawa discloses a silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains or sialon grains (see Abukawa at [0002], disclosing a sintered silicon nitride and a silicon nitride tool), wherein: when the size of each silicon nitride-based grain is represented by its maximum grain size, the ratio of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less to the number of the entire silicon nitride-based grains is 70% or higher see Abukawa at [0015], disclosing a sintered silicon nitride body comprising silicon nitride grains having a mean major axis length of 0.45-0.75 μm; a mean minor axis length of 0.20-0.40 μm). 
While Abukawa does not explicitly disclose in the distribution profile of no.% of silicon nitride-based grains with respect to maximum grain size, the 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own 
Abukawa discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher. Examiner notes that the silicon nitride-based grains of Abukawa do not have a maximum grain size of 7 or more, therefore Abukawa meets this limitation by virtue of the fact that Abukawa does not have grains with a maximum size of 7 micrometers or greater with an aspect ratio outside of the range of 2 or higher.
Regarding claim 2, Abukawa discloses the percentage of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less is 85% or higher (see Abukawa at [0015], disclosing a sintered silicon nitride body comprising silicon nitride grains having a mean major axis length of 0.45-0.75 μm; a mean minor axis length of 0.20-0.40 μm).
Regarding claim 3, while Abukawa does not specifically disclose a when a range of the maximum grain size is divided into segments each having a specific width, the number of silicon nitride-based grains falling within each segment with respect to the number of the entire silicon nitride-based grains is employed as the no.%, however this is an inherent characteristic. Products of identical composition 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Regarding claim 4, Abukawa does not specifically disclose silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains, wherein: the size of each silicon nitride-based grain is represented by its maximum grain size; when a range of the maximum grain size is divided into segments each having a specific width, the number of silicon nitride-based grains falling within each segment with respect to the number of the entire silicon nitride-based grains is employed as unit no.%; separately, a 5% level of the maximum value of no.% of silicon nitride-based grains, i.e., maximum no.%, is defined as a threshold value, and a plurality of specific segments which are present at a no.% level equal to or higher than the threshold value are provided; and when, among the specific segments, a segment corresponding to the smallest maximum grain size is defined as a smallest segment, and a segment corresponding to the greatest maximum grain size is defined as a greatest segment, the maximum grain size corresponding to the median width of the smallest segment, and the maximum grain size corresponding to the median width of the greatest segment fall within a range of 0.1 micrometers to 2.0 micrometers, however this is an inherent characteristic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 6, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and magnesium in an amount of 0.2 to 6 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Regarding claim 7, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Regarding claim 11, Abukawa discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher. Examiner notes that the silicon nitride-based grains of Abukawa do not have a maximum grain size of 7 or more, therefore Abukawa meets this limitation by virtue of the fact that Abukawa does not have grains with a maximum size of 7 micrometers or greater with an aspect ratio outside of the range of 2 or higher.
Regarding claim 12, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at 2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Regarding claim 13, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Claims 1-4, 6-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. (US20080220243, hereinafter referred to as Fukudome).
Regarding claim 1, Fukudome discloses a silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains (see Fukudome at [0003]), disclosing a sintered product of silicon nitride)), wherein: when the size of each silicon nitride-based grain is represented by its maximum grain size, the ratio of the number of silicon nitride-based grains having a maximum grain size of 1 pm or less to the number of the entire silicon nitride-based grains is 70% or higher (see Fukudome at [0038], disclosing  the silicon 
While Fukudome does not explicitly disclose in the distribution profile of no.% of silicon nitride-based grains with respect to maximum grain size, the maximum value of no.%, i.e., the maximum no.%, of silicon nitride- based grains is 15 no.% or higher, wherein the silicon nitride-based grains having a maximum grain size of 7 m or greater have an aspect ratio of 2 or higher, this is an inherent characteristic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a 
Regarding claim 2, Fukudome discloses the percentage of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less is 85% or higher (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 μm or less and an average aspect ratio of 5 or less. The silicon nitride crystal grains preferably have an average grain size of 0.3 μm or less.).
Regarding claim 3, while Fukudome does not specifically disclose a when a range of the maximum grain size is divided into segments each having a specific width, the number of silicon nitride-based grains falling within each segment with respect to the number of the entire silicon nitride-based grains is employed as the no.%, however this is an inherent characteristic. Products of identical composition 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Regarding claim 4, while Fukudome does not specifically disclose silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains, wherein: the size of each silicon nitride-based grain is represented by its maximum grain size; when a range of the maximum grain size is divided into segments each having a specific width, the number of silicon nitride-based grains falling within each segment with respect to the number of the entire silicon nitride-based grains is employed as unit no.%; separately, a 5% level of the maximum value of no.% of silicon nitride-based grains, i.e., maximum no.%, is defined as a threshold value, and a plurality of specific segments which are present at a no.% level equal to or higher than the threshold value are provided; and when, among the specific segments, a segment corresponding to the smallest maximum grain size is defined as a smallest segment, and a segment corresponding to the greatest maximum grain size is defined as a greatest segment, the maximum grain size corresponding to the median width of the smallest segment, and the maximum grain size corresponding to the median width of the greatest segment fall within a range of 0.1 micrometers to 2.0 micrometers, however this is an inherent characteristic. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 6, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and magnesium in an amount of 0.2 to 6 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered product which contains 1.5 mass % Y2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Regarding claim 7, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered product which contains 1.5 mass % Y2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Regarding claim 11, Fukudome discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 μm or less and an average aspect ratio of 5 or less.). Fukudome does not disclose grains having a maximum grain size of 7 micrometers or greater, therefore Fukudome meets this limitation by virtue of the 
Regarding claim 12, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and magnesium in an amount of 0.2 to 6 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered product which contains 1.5 mass % Y2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Regarding claim 13, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered product which contains 1.5 mass % Y2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Response to Arguments
Applicant's arguments filed 05/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 112(b) rejections contained within the non-final office action dated 03/08/2021 are unpersuasive and have been addressed in the 112(b) section above.
Applicant argues that the prior art fails to disclose the feature of claim 5, yet this is unconvincing for the reasons stated above in the rejections under 35 USC 103. 
Applicant state that the content of claim 4 is not taught by the cited references, yet this is unconvincing because Applicant’s interpretation of claim 4 is inscrutable and it is not clear that claim 4 is directed to the limitations of Fig. 5. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Kimura et al. (JPH07223865 with reference to machine translation via EspaceNet, hereinafter referred to as Kimura), Komatsu et al. (US20020084103, hereinafter referred to as Komatsu), and Kondoh et al. (US5767026, hereinafter referred to as Kondoh) when drafting a response to this office action. 
Kimura is directed towards a silicon nitride-based sintered body (see Kimura at [0001] from machine translation via EspaceNet). Kimura discloses the particles composed of nitrides in the sintered body have a size of 500nm or less (see Kimura at [0005] from machine translation via EspaceNet). Kimura discloses an example of a silicon nitride-based sintered body comprising 92 wt. % SiO2, 3 wt. % Y2O3, 2O3 (see Kimura at the original Japanese document at Table 1, Example 3). 
Komatsu is directed towards a silicon nitride ceramic substrate (see Komatsu at [0002]) with 75 to 97% by weight of alpha-phase type silicon nitride, and which has an average grain size of at most 1.0 micrometer (see Komatsu at [0041]). Komatsu discloses an example of a silicon nitride ceramic comprising 95 wt. % silicon nitride, 2 wt. % Y2O3, and 3 wt. % MgO (see Komatsu at Page 11, Table 2, Example 5).
Kondoh is directed towards a silicon nitride sintered body with silicon nitride grains (see Kondoh at Col. 4, lines 16-17 and 25). Kondoh teaches the total cross-sectional area ΣAR of grains of at most 0.7 μm in grain size R in the directions of the major axes thereof on a two-dimensional cross section of the sintered body among silicon nitride grains as well as sialon grains constituting the sintered body before forming thereof accounts for at least 30% of the total cross-sectional area ΣA of all grains (see Kondoh at Col. 4, lines 22-29). Kondoh discloses an example of a silicon nitride-based sintered body which comprises silicon nitride in an amount of 90%, Y2O3 powder of 5%, and 1% MgO (see Col. 6, lines 50-52).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731